This case, and the preceding one of Coe v.Kutinsky et als., the same defendants, were argued together before us, and for the most part present similar questions. The pleadings are substantially the same.
Evidence of declarations by Case, that he was acting for others than himself in making the purchase of the plaintiff's tobacco, were excluded. The agreement, Exhibit A, between Case and Kutinsky, Adler  Company, after being excluded, was, at the close of the trial, admitted pro forma
by the trial court, after which a nonsuit was granted, and *Page 694 
judgment was rendered in favor of the defendants Kutinsky, Adler  Company.
In the present case it appears from the evidence that the plaintiff's tobacco was purchased by Case ten days before the agreement between him and Kutinsky, Adler  Company was executed. The credit was given to Case. The agreement, although in evidence, did not tend to prove that the plaintiff's tobacco was purchased for Kutinsky, Adler  Company. There was no other evidence which tended to prove that it was purchased for them. The nonsuit was therefore properly granted.
The declarations of Case, for the reasons stated in the preceding case as to similar declarations, were inadmissible to prove his agency or partnership with the other defendants in this transaction, and they were properly excluded.
   There is no error.
In this opinion the other judges concurred.